Townsend, J.
1. Where the evidence for the State authorizes a conviction, and the defendant’s statement authorizes an acquittal, a verdict of guilty will not be disturbed, because the jury has the right to disbelieve the defendant’s statement in whole or in part. See Code, § 38-415; Cornwall v. State, 91 Ga. 277 (5) (18 S. E. 154); Allen v. State, 194 Ga. 430 (22 S. E. 2d, 65); Eidson v. State, 66 Ga. App. 765 (2) (19 S. E. 2d, 373).
2. There is sufficient evidence to establish both the venue and the fact that the crime was committed within the period of the statute of limitations.
3. The verdict is supported by the evidence and the trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


MacIntyre, P. J., and Gardner, J., concur.

J. D. Godfrey, Casey Thigpen, for plaintiff in error.
J. Cecil Davis, Solicitor-General, contra.